211 Ga. 656 (1955)
87 S.E.2d 846
FLOYD, Commissioner, et al.
v.
THOMAS.
18943.
Supreme Court of Georgia.
Submitted May 9, 1955.
Decided June 14, 1955.
Bobby Lee Cook, for plaintiff in error.
Robert Edward Surles, contra.
DUCKWORTH, Chief Justice.
1. A court of equity, at the instance of citizens and taxpayers of a county, may enjoin the county commissioners from carrying into effect an unauthorized order or illegal contract. Dancer v. Shingler, 147 Ga. 82 (2) (92 S.E. 935); McGinnis, v. McKinnon, 165 Ga. 713 (141 S.E. 910); Smith v. McMichael, 203 Ga. 74 (1) (45 S.E.2d 431).
2. Where, as here, the petition alleges that the Board of Commissioners of Roads and Revenues of Chattooga County illegally entered into a contract for the purchase of certain automotive equipment by authorizing a county employee to purchase a certain type dump-truck without stating from whom it was to be purchased and at what price, thereby showing the alleged purchase was insufficient to meet the requirements of Code § 23-1701 requiring all contracts by counties to be in writing and entered on the minutes, and prays that the defendants be restrained and enjoined from paying for said equipment thus purchased, it shows a good cause of action for the relief sought, and the court did not err in overruling the general demurrer thereto. Killian v. Cherokee County, 169 Ga. 313 (2c) (150 S.E. 158); Griffin v. Maddox, 181 Ga. 492 (182 S.E. 847); Graham v. Beacham, 189 Ga. 304 (5 S.E.2d 775).
3. Also, the authorization for a county employee to purchase a dumptruck was an attempted delegation of the authority of the commission which was illegal since only the board would have the authority to make such purchase-contract. See Deariso v. Mobley, 38 Ga. App. 313. 322 (143 S.E. 915); 42 Am. Jur. 387, § 73.
4. The evidence at the interlocutory hearing being clearly sufficient to support the ruling by the court, no abuse of discretion is shown and there was no error committed in continuing the restraining order.
Judgment affirmed. All the Justices concur.